UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 02-6806



LEWIS BANKS,

                                                  Petitioner - Appellant,

            versus


STEVEN J.    GAL,    Warden;   FEDERAL   BUREAU   OF
PRISONS,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-01-2543-23BD)


Submitted:     September 5, 2002          Decided:     September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis Banks appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.            We have reviewed the

record   and   the    district     court’s    opinion    accepting       the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Banks v. Gal, No. CA-01-2543-23BD (D.S.C. filed May 2,

2002, entered May 3, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                    2